Exhibit 10.5

Financial Consultants Agreement




  

April 19, 2010







Doug Thomas, CEO

Rival Technologies Inc.

375 N. Stephanie Street, Suite 1411

Henderson, NV 89014




 

Mr. Thomas,

 

In regard to our prior discussions, Moody Capital LLC (MC), a Georgia
Corporation in good standing as a FINRA member, would be pleased to serve as
financial consultant to Rival Technologies Inc. (RT) (the “Company”) in
connection with the plan to assist the company in its outreach to US investors.
The initial terms of this engagement shall be for eight (8) months, and the
proposed terms are outlined below.




This Agreement made as of the 19th day of April 2010




BETWEEN:

Moody Capital Solutions Inc.,   with an office at

5755 Northpoint Pkwy. Suite 92, Alpharetta, GA 30022

(herein called "MC")

 OF THE FIRST PART




AND:

Rival Technologies Inc.,   with an office at

375 N. Stephanie Street, Suite 1411, Henderson, NV, 89014

(herein called "Rival")

    OF THE SECOND PART




The Services of MC




In its role as Financial Consultant, MC shall provide the following services:







1.

Serve as a consultant to RT in the trading of their shares in the US markets;




2.

Initiate and maintain direct contact with the MC proprietary network of US
brokers, institutions and private investors to increase awareness of RT to
potential US investors;




3.

Arrange a luncheon roadshow in Atlanta for MR with 25-30 brokers in attendance
and also several meetings in New York with brokers and fund managers in the
resource sector.




               



--------------------------------------------------------------------------------
















Compensation




In connection with the services to be provided, as outlined above, the Company
shall pay to MC fees in the following manner:




Upon engagement, MC shall receive the sum of:

                                    

                                          200,000 restricted shares of RT common
stock.




 

Notice




Except as otherwise specifically agreed, all notices and other communications
made under this agreement shall be in writing and when delivered in person or by
facsimile transmission, shall be deemed given on the same day if delivered on a
business day during normal business hours, or on the first business day
following delivery in person or by facsimile outside normal business hours, or
on the date indicated on the return receipt requested. All notices sent shall be
sent to the representatives of the party to be notified at the addresses
indicated respectively below, or at such other addresses as the parties to be
notified may from time to time by like notice hereafter specify:




If to the Company:

Douglas Thomas, CEO

Rival Technologies Inc.

375 N. Stephanie Street, Suite 1411

Henderson, NV 89014




If to Moody Capital:

 Mr. Timothy C. Moody

             Moody Capital Solutions Inc.

             5755 Northpoint Pkwy. Suite 92

 Alpharetta, GA 30022




Indemnification and Contribution




The Company agrees to indemnify MC (and its directors, officers, shareholders,
partners, agents, employees, and controlling persons) to the full extent
required by law against any and all claims, losses and expenses as incurred
(including all reasonable fees and disbursements of MC) in connection with such
claims arising from  MC’s engagement hereunder.




In like manner, MC shall indemnify the Company, and hold it harmless, from any
and all loss, damage, liability or expense, including cost and reasonable
attorney’s fees, to which it may become subject, or which it may incur by reason
of or in connection with any misrepresentations or misstatements of facts that
MC, or any of its representatives, may willfully make, knowing such statements
to be false.





--------------------------------------------------------------------------------










Representations




All communication and information provided by the Company to MC, whether written
or oral, with respect to operations and profitability are true and accurate. MC
may rely on the accuracy thereof.




The financial statements of the Company together with the related schedules and
notes as set forth in the Company’s annual report and or subsequent quarterly
reports present fairly the financial position of the Company and the results of
its operations and the changes in its financial position at the respective dates
and for the respective periods for which they apply; such financial statements
have been prepared in accordance with generally accepted accounting principles
consistently applied, throughout the periods indicated except as otherwise
stated therein.




The Company is not in default, which default has not been waived, in the
performance of any obligation, agreement or condition contained in any
debenture, note or other evidence of indebtedness or any debenture or loan
agreement of the Company.  Except with respect to such defaults which have been
waived in writing or for which consents have been obtained in writing, the
execution and delivery of this Agreement and the consummation of the
transactions herein contemplated, and compliance with the terms of the Agreement
will not conflict with or result in a breach of any of the terms, conditions or
provisions of, or constitute a default under, the certificate of incorporation,
as amended, or bylaws of the Company, any note, indenture, mortgage, deed of
trust, or other agreement or instrument to which the Company is a party or by
which it or any of its property is bound, or any existing law, order, rule,
regulation, writ, injunction, or decree of any government, governmental
instrumentality, agency or body, arbitration tribunal or court, domestic or
foreign, having jurisdiction over the Company or its property.




The Company is duly incorporated and validly existing and is in good standing as
a corporation under the laws of the Nevada with authorized and outstanding
capital stock as set forth in the Company’s most recent filing with the SEC, and
with full corporate power and the authority to own its property and conduct its
business, present and proposed, as described in the filing, the Company has full
corporate power and authority to enter into this Agreement.  The Company is duly
qualified and in good standing as a foreign corporation in each jurisdiction in
which it owns or leases real property or transacts business requiring such
qualification, except where the failure to so qualify or to be in good standing
would not result in a material adverse effect on the Company.




Confidentiality




In connection with the engagement, MC shall have access to confidential
materials of the Company.  MC, its shareholders, employees and agents shall keep
all such information strictly confidential in whatever form so received, and
shall execute a confidentiality agreement if so requested by the Company, and MC
agrees that the Company shall be entitled to equitable and injunctive relief
including damages in the event MC breached any of its confidentiality
obligations to the Company.








--------------------------------------------------------------------------------







Acknowledgement




MC acknowledges that RT is subject to US securities regulations and agrees and
consents to the public disclosure of its identity, the terms of this Agreement,
and any other information that may be required in order for RT to comply with US
Securities regulations.  MC will provide reasonable cooperation in providing any
of the information discussed in this paragraph.




If the foregoing correctly sets forth our entire understanding, please sign and
return the enclosed copy of this Agreement.




Very truly yours,







/s/ Timothy C. Moody




Timothy C. Moody

 President







AGREED AND ACCEPTED THIS 19th  DAY OF April, 2010 by:




Rival Technologies Inc.




 










By:  /s/ Douglas B. Thomas

                 Douglas B. Thomas,

                  President & CEO





























































     



